—Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered March 9, 1993, convicting defendant upon his plea of guilty of the crimes of rape in the first degree and assault in the first degree.
Defendant pleaded guilty to rape in the first degree and *793assault in the first degree and was sentenced as a second felony offender to concurrent terms of imprisonment of 10 to 20 years for the rape conviction and IV2 to 15 years for the assault conviction. We find no error in County Court’s denial of defendant’s motion to withdraw the plea. The transcript of the plea colloquy establishes that the plea was knowing, voluntary and intelligent, and made without coercion or duress. As a part of the plea bargain, defendant waived his right to appeal. Given these circumstances, and finding no other facts calling into question the validity of the plea or reviewable issues that survive the waiver, we conclude that the judgment of conviction must be affirmed.
Cardona, P. J., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.